EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The species requirement is waived as all the independent claims are allowable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin J. Lehberger on 7/19/21.

The application has been amended as follows: 	
In claim 10, line 1 of the claim, after “wherein”, replace “an allocated energy-receiving unit is arranged between the” with --one of the at least two --energy-receiving units is arranged between the two--.

	Reasons for Allowance
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims 1-18 and 20 is a valve module with a wireless energy transfer unit having the combination of at least two energy receiving units that are arranged on the valve actuator housing and connected to one of at least two sensor units that are located inside the valve actuator housing with the two sensor units are supplied with energy on different energy transmission frequencies.  The primary reason for the allowance of claim 19 is a valve module with a wireless energy transfer unit having the combination of a sensor unit is supplied with energy by the energy receiving unit with the sensor unit detects at least one of pressure or a temperature or force or working cycle of the valve module or a distance or a fluid property or a flow or a strain with the sensor unit and the energy receiving unit are entirely located inside the valve actuator housing with the valve module comprises a pneumatic valve-actuating unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ens discloses measurement of different frequencies.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921